Case 4:20-cv-10130-JLK Document 11 Entered on FLSD Docket 12/10/2020 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   KEY WEST DIVISION

                                    CASE NO. 4:20-cv-10130-JLK

 ANGEL ARIEL ALVAREZ GONZALES,

           Petitioner,
 v.

 ATTORNEY GENERAL WILLIAM P.
 BARR, et al.,

       Defendants.
 ______________________________________/

                            ORDER DENYING PETITION FOR WRIT
                         OF HABEAS CORPUS AND INJUNCTIVE RELIEF

           THIS MATTER is before the Court on Petitioner ANGEL ARIEL ALVAREZ

 GONZALES’ Verified Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 (the

 “Petition”), filed November 5, 2020.

      I.      BACKGROUND

           Petitioner is a foreign national from Guatemala who claims to have been trafficked into the

 United States as a minor in 2003. Id. Petitioner claims that he was arrested on May 15, 2020, by

 local law enforcement officers in Key West, Florida, that Respondent Immigration and Customs

 Enforcement (“ICE”) immediately placed an immigration detainer hold on Petitioner after his

 arrest, and that Petitioner was then transferred to the custody of the ICE Broward Transitional

 Center on August 25, 2020. Id. ICE assumed custody of Petitioner based on an in abstentia removal

 order from 2009, which Petitioner claims to have never known about until his arrest in May 2020.

 Id. As of the date of the Petition was filed, Petitioner was in the custody of ICE for 72 days (August

 25, 2020 to November 5, 2020).
Case 4:20-cv-10130-JLK Document 11 Entered on FLSD Docket 12/10/2020 Page 2 of 6




        On August 4, 2020, Petitioner filed an emergency motion to reopen and rescind the in

 abstentia removal order with the Atlanta Immigration Court. Id. Petitioner also claims that he filed

 numerous Freedom of Information Act (“FOIA”) requests with Respondents in order to obtain the

 necessary documents to support his emergency motion to vacate the removal order. Id. Petitioner

 claims that he has not received all the documents he requested from the Executive Office of

 Immigration Review (“EOIR”) in violation of the FOIA, and that the Immigration Judge has not

 adjudicated his emergency motion. Id. For these reasons, Petitioner claims that he is being

 unlawfully detained in violation of his constitutional and statutory rights. Id. Among other things,

 Petitioner also seeks a stay of the removal order until this Court rules on his Petition for Writ of

 Habeas Corpus; otherwise, he claims he will suffer substantial prejudice by facing imminent

 deportation from the United States. Id.

        The record reflects that counsel for Respondents entered a Notice of Appearance (DE 9)

 on November 18, 2020. Respondents then filed a Notice of Intent to Execute Removal Order (DE

 10) on December 8, 2020, notifying the Court and Petitioner that ICE intends to remove Petitioner

 as early as December 10, 2020.

        This opinion addresses two considerations: (1) whether this Court has jurisdiction to

 consider Petitioner’s challenge to the removal order; and (2) if the Court does have jurisdiction to

 consider Petitioner’s challenge to the removal order, whether Petitioner is entitled to a preliminary

 injunction staying the enforcement of Respondents’ removal order until the underlying Petition for

 Writ of Habeas Corpus has been adjudicated.

        For the reasons stated below, the Court has determined that it does not possess subject

 matter jurisdiction to consider Petitioner’s challenge to the removal order.




                                                  2
Case 4:20-cv-10130-JLK Document 11 Entered on FLSD Docket 12/10/2020 Page 3 of 6




    II.       LEGAL STANDARD

           Federal courts are courts of limited jurisdiction, deriving their authority from both

 constitutional and legislative sources. See U.S. Const. Art. III; 28 U.S.C. § 1331; Keene Corp. v.

 United States, 508 U.S. 200, 207–08 (1993). It is exclusively the power of Congress to restrict the

 jurisdiction of federal courts to adjudicate certain kinds of cases. See Keene Corp., 508 U.S. at

 207. With respect to immigration cases, challenges to removal orders or deportation are reviewable

 only by the appropriate court of appeals, not by a federal district court. See REAL ID Act., Pub.

 L. No. 109-13, 119 Stat. 302 (May 11, 2005); 8 U.S.C. § 1252(a)(5) (“Notwithstanding any other

 provision of law (statutory or nonstatutory), including section 2241 of Title 28, or any other habeas

 corpus provision . . . a petition for review filed with an appropriate court of appeals in accordance

 with this section shall be the sole and exclusive means for judicial review of an order of removal

 entered or issued under any provision of [the Immigration and Nationality Act.]”).

           If this Court possesses subject-matter jurisdiction, it can issue a preliminary injunction only

 if Petitioner can demonstrate: (1) a substantial likelihood of success on the merits; (2) that he will

 suffer irreparable injury unless the injunction issues; (3) the threatened injury to Petitioner

 outweighs whatever damage the proposed injunction may cause the Government; and (4) if issued,

 the injunction would not be adverse to the public interest. See Four Seasons Hotels and Resorts,

 B.V. v. Consorcio Barr, S.A., 320 F.3d 1205, 1210 (11th Cir. 2003).

    III.      DISCUSSION

           Here, this Court lacks jurisdiction to review Petitioner’s Petition for Habeas Corpus and

 claims for declaratory and injunctive relief because Petitioner is subject to a final order of removal.

 The lawfulness of a removal order may only be reviewed by a court of appeals upon the filing of

 a petition for review. Although Petitioner asserts that the Court has jurisdiction pursuant to 28



                                                     3
Case 4:20-cv-10130-JLK Document 11 Entered on FLSD Docket 12/10/2020 Page 4 of 6




 U.S.C. § 1331 (federal question), the Administrative Procedures Act (5 U.S.C. § 701 et seq.,

 “APA”), and the Declaratory Judgment Act (28 U.S.C. § 1391) 1, none of these provisions confer

 independent jurisdiction upon this Court to review and set aside Petitioner’s Order of removal.

        The APA does not independently confer subject matter jurisdiction, including any implied

 grant. See Califano v. Sanders, 430 U.S. 99, 107 (1977). Likewise, the Declaratory Judgment Act

 “does not, of itself, confer jurisdiction upon the federal courts; a suit brought under the Act must

 state some independent source of jurisdiction, such as the existence of diversity or the presentation

 of a federal question.” Borden v. Katzman, 881 F.2d 1035, 1037 (11th Cir.1989) (citing Skelly Oil

 Co. v. Phillips Co., 339 U.S. 667 (1950)). The federal question statute, 28 U.S.C. § 1331, provides

 that “[t]he district courts shall have original jurisdiction of all civil actions arising under the

 Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Although the federal

 question statute confers jurisdiction on federal courts to review agency action (Califano, 430 U.S.

 at 105), the APA expressly excepts review of agency actions where “statutes preclude judicial

 review.” See 5 U.S.C. § 701(a)(1).

        APA and declaratory jurisdiction are precluded by the jurisdiction-stripping provisions of

 the Immigration and Nationality Act (“INA”). Under the INA, an order of removal may be

 reviewed only by a court of appeals after the filing of a petition for review. 8 U.S.C. § 1252(a)(5).

 Specifically, Section 1252(a)(5) provides that:

        Notwithstanding any other provision of law (statutory or nonstatutory), including
        ... [28 U.S.C. § 1361] ... a petition for review filed with an appropriate court of
        appeals in accordance with this section shall be the sole and exclusive means for
        judicial review of an order of removal entered or issued under any provision of this
        chapter.



 1
  While Petitioner never specifically invokes this statute as a basis for jurisdiction, he refers to
 “declaratory and injunctive relief” throughout the Petition, particularly in his fourth cause of
 action.
                                                   4
Case 4:20-cv-10130-JLK Document 11 Entered on FLSD Docket 12/10/2020 Page 5 of 6




 8 U.S.C. § 1252(a)(5). Thus, an order of removal may be reviewed only by a court of appeals after

 the filing of a petition for review, and not by this Court.

        Furthermore, any claims regarding an unlawful post-final order detention cannot arise

 because, as of the date Petitioner filed his Petition, he had been at the ICE Broward Transitional

 Center for 72 days.

        Section 1231 (a) of Title 8, United States Code governs the detention and removal of aliens

 ordered removed and governs the issues Petitioner raises in this case. That statute provides that

 “when an alien is ordered removed,” ICE shall detain and “remove the alien from the United States

 within a period of 90 days (referred to as the ‘‘removal period’’).” 8 U.S.C. § 1231(a)(1)(A). The

 statute further provides that the removal period begins on the latest of the following:

        (i)     The date the order of removal becomes administratively final.
        (ii)    If the removal order is judicially reviewed and if a court orders a stay of the
        removal of the alien, the date of the court’s final order.
        (iii) If the alien is detained or confined (except under an immigration process),
        the date the alien is released from detention or confinement.

 See 8 U.S.C. § 1231(a)(1)(B).

        However, Zadvydas v. Davis, 533 U.S. 678 (2001) provides that ICE may detain an alien

 under a final order of removal for an additional three months—a presumptively reasonable

 detention period of 180 days. See Zadvydas, 533 U.S. at 701. After the conclusion of this 180-

 day removal period, an alien in ICE custody may challenge his continued detention in habeas

 corpus proceedings on the ground that there is no significant likelihood that his removal will occur

 in the reasonably foreseeable future. See id. In other words, the 180 days in post-order custody

 must have expired before an individual can challenge custody under 8 U.S.C. § 1231.

        Furthermore, in Akinwale v. Ashcroft, 287 F.3d 1050 (11th Cir. 2002), the Eleventh Circuit

 found that “[t]his six-month period thus must have expired at the time [the] § 2241 petition [is]
                                                   5
Case 4:20-cv-10130-JLK Document 11 Entered on FLSD Docket 12/10/2020 Page 6 of 6




 filed in order to state a claim under Zadvydas.” 287 F.3d at 1052 (emphasis added). Here, Petitioner

 asserts he was detained by ICE to effectuate the removal order on August 25, 2020, after ICE

 encountered him at the Monroe County Jail for the first time after he was ordered removed.

 Therefore, Petitioner was not in post-order custody more than six months at the time he filed his

 Petition for Writ of Habeas Corpus on November 5, 2020, and this Court is without jurisdiction in

 habeas proceedings to review any challenge to the removal order.

        As this Court does not possess subject matter jurisdiction, it need not address whether

 Petitioner is entitled to a preliminary injunction staying the enforcement of Respondents’ removal

 order until the underlying Petition for Writ of Habeas Corpus has been adjudicated.

        Accordingly, as this Court lacks subject matter jurisdiction, the Court DENIES Petitioner’s

 challenges to his removal order and denies his request for a stay of his removal order. Thus, it is

 ORDERED, ADJUDGED, and DECREED that COUNTS I, II, IV, and XI are DISMISSED

 for lack of subject matter jurisdiction.

        DONE AND ORDERED in chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida this 10th day of December, 2020.



                                                      ________________________________
                                                      JAMES LAWRENCE KING
                                                      UNITED STATES DISTRICT JUDGE
                                                      SOUTHERN DISTRICT OF FLORIDA

 cc:    All counsel of record




                                                  6
